Citation Nr: 1018145	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  01-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for muscle/joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E .Costas, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to 
July 1980.  He was also recalled to active duty from November 
1990 to April 1991, and from August 1991 to February 1992, in 
support of Operation Desert Shield/Desert Storm.  Actual 
service in the Southwest Asia Theater of Operations was from 
September 1991 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
muscle/joint pain.

In October 2003, January 2006 and January 2009, the Board 
remanded this claim for additional development.

In September 2002, the Veteran submitted a claim of service 
connection for headaches.  In January 2003, he submitted a 
claim for total disability based on individual 
unemployability (TDIU).  In April 2009, his representative 
raised the issue of entitlement to service connection for 
fibromyalgia.  These claims have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  As such, the 
Board does not have jurisdiction and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran has been diagnosed as having chronic joint 
strains and degenerative joint disease and his complaints of 
muscle/joint pain been attributed to these conditions, and 
the preponderance of the evidence shows that these conditions 
were not present in service or until many years thereafter 
and are not related to service or to an incident of service 
origin.


CONCLUSION OF LAW

Muscle/joint pain was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. § 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  When VCAA notice is delinquent or 
erroneous, the "rule of prejudicial error" applies.  See 38 
U.S.C.A. § 7261(b)(2).  In the event that a VA notice error 
occurs regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the Veteran in March 2004, November 2004 and January 
2006 that fully addressed all four notice elements.  These 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.

Furthermore, the claim was readjudicated, and supplemental 
statements of the case were issued in April 2005, March 2008 
and February 2010.  Consequently, the Board finds that the 
duty to notify has been satisfied.

With respect to the Dingess requirements, in a March 2008 
supplemental statement of the case and an August 2008 letter, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The Board finds that all necessary development has 
been accomplished and thus appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA and 
private treatment records.  The Veteran's service treatment 
records and Social Security Administration records have also 
been associated with the claims folder.  Further, the 
Veteran, his friends, and fellow servicemen have submitted 
additional records and lay statements in support of his 
claim.  Next, specific VA medical opinions pertinent to the 
issue on appeal were obtained in July 1999, November 2006, 
March 2008 and April 2008.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, the law provides for compensation for a Persian 
Gulf Veteran with a qualifying chronic disability that became 
manifest during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): (1) an undiagnosed illness; (2) a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, i.e., chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome; or (3) any 
diagnosed illness that VA determined by regulation to warrant 
presumptive service connection.  38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i) (2009).

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).  Signs or symptoms which may be manifestations 
of an undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 
3.317(b).

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2011.  38 C.F.R. § 3.317(a)(1)(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The Veteran seeks service connection for diffuse muscle and 
joint pain in his hands, wrists, ankles, and hips, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  

The Veteran asserts that his diffuse muscle/joint pain began 
in 1992 after his return from the Persian Gulf.   The Board, 
however, notes that his muscle/joint disabilities are not 
eligible to be considered as a qualifying chronic 
disabilities under 38 C.F.R. § 3.317 as they are diagnosed 
conditions.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).   
The medical evidence shows that the Veteran's muscle and 
joint pain is due to his joint strains and arthritis, 
diagnosed disabilities, and since joint strains and arthritis 
are not illnesses that VA has determined warrants presumptive 
service connection, service connection for joint strains and 
arthritis under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not 
permitted as a matter of law.  Id.  As such, service 
connection for  muscle/joint pain is not warranted on a 
presumptive basis.

Although the Board finds that the Veteran is unable to 
substantiate his service connection claim on a presumptive 
basis, the Board must consider the Veteran's claim on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  However, where the issue involves a 
question of medical causation, competent evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Multiple in-service examination reports indicate that 
physical examination of the upper extremities, lower 
extremities, and musculoskeletal system were within normal 
limits.  Thus, the preponderance of the evidence is against a 
finding of a chronic joint disorder in service.

Next, post-service evidence does not reflect chronic joint 
symptomatology for several years after service discharge.  
The Board initially notes that service connection has been 
awarded for right knee and left knee degenerative joint 
disease.  In this respect, the Veteran began presenting with 
complaints of bilateral knee pain in 1995.  X-rays taken of 
the knees, in August 1995, demonstrated no significant or 
joint abnormality.  In June 1996 and October 1996, crepitus 
was noted in the Veteran's knees.  Upon VA examination dated 
in August 1997, physical examination demonstrated bilateral 
crepitus that was mildly painful with motion.  In July 1999, 
a VA examiner diagnosed the Veteran as having degenerative 
internal derangement of the knees, which interfered with 
prolonged standing and walking, most likely due to Airborne 
Training.  In January 2001, a VA treatment provider indicated 
the possibility of bilateral knee osteoarthritis, secondary 
to excessive weight and a history of physical activity.  
Service connection was awarded for right knee degenerative 
joint disease and left knee degenerative joint disease by 
means of a rating decision dated in April 2008.

Thus, aside from his bilateral knee degenerative joint 
disease, VA treatment records do not document complaints of 
and treatment for muscle and joint pain until 1996.  The 
record shows that the Veteran fractured his left ankle in May 
1996.  Upon VA examination dated in August 1997, physical 
examination of the ankles was within normal limits.  A 
September 1997 radiographic report indicated that there was 
no evidence of arthritis, fracture, or other significant 
abnormality noted in the right hip and pelvis.  July 1998 x-
rays of the left ankle demonstrated a fracture of the distal 
fibula at level of lateral malleolus with minimal mal 
alignment.  Aside from the already service-connected 
degenerative joint disease of the knees, a VA treatment 
provider indicated, in January 2001, that the Veteran did not 
appear to have any type of inflammatory arthritis or 
connective tissue disease in his knees.  

In addition, there is no competent evidence of a nexus 
between the current joint disorders and the Veteran's period 
of active duty service.  The Board reiterates that the 
Veteran is competent to describe his joint symptomatology.  
As discussed above, he reports pain in the bilateral hands, 
wrists, ankles, and hips, which he has attributed to his 
service in the Persian Gulf.  However, upon Gulf War C&P 
examination dated in November 2006, his complaints of knee, 
hip and ankle pain were attributed to known clinical 
diagnoses.  The examiner opined that his knee disability was 
the result of his retropatellar pain syndrome noted in 1991.  
The Veteran was also diagnosed as having bilateral hip and 
ankle strains, resolved with residual pain.  Physical 
findings were of painful movement in the bilateral hip and 
ankle.  The examiner added that there were no constitutional 
symptoms of arthritis; no deformity, giving way, or 
instability; and gait was normal.  No opinion was proffered 
as to the etiology or the date of onset of the bilateral hip 
and ankle strains.  

In March 2008, the Veteran was afforded another Gulf War C&P 
examination.  During the examination he complained of 
weakness and fatigue in all muscle groups, and of joint pain 
in his ankles, knees, hips, wrists, and pain.  He also 
complained of swelling and stiffness in his hands, and said 
that there was an overall decrease in strength and dexterity.  
Although he presented for the examination without the aid an 
assistive device, he reported that he occasionally used a 
cane, and was observed as walking with an antalgic gait.  
Physical examination found "normal muscle strength 
throughout," but the examiner did note that there was 
stiffness, weakness, redness, swelling, and tenderness in the 
ankles, hips, wrists, and hands.  The examiner also noted 
tender painful movement in the wrists, and painful movement 
in the hips; however, x-rays of the hands, wrists, hips, and 
ankles were normal.  The Veteran was diagnosed as having 
bilateral wrist tendonitis, resolved; bilateral ankle strain, 
with intermittent residual pain; bilateral hip strain, with 
residual pain, and bilateral patellofemoral syndrome.  

In April 2009, the Veteran was afforded an additional VA 
examination.  The examiner indicated that there were no 
formal muscle complaints.  Rather, the Veteran's complaints 
of pain were located over the joints not the muscles.  
Further, there was no history or specific muscle group 
trauma/injury while in service.  As to the knees, the 
examiner opined that the Veteran's current knee pain was due 
to arthritis, for which service connection is already in 
effect.  He was also diagnosed as having bilateral wrist 
strains, bilateral hip strains, bilateral ankle strains and a 
left ankle fracture with residual pain and limitation of 
motion.  X-rays demonstrated mild degenerative changes of the 
proximal interphalangeal joint (PIP) and distal 
interphalangeal joint (DIP) of the fingers, bilaterally.  The 
examiner attributed the Veteran's complaints of bilateral 
hand pain to DIP and PIP degenerative joint disease.  As to 
the Veteran's finger/hand complaints, the examiner opined 
that it was less likely as not that they were caused by or 
the result of an injury or issues related to hands.  The 
examiner noted that there was distinct lack of symptoms and 
objective evidence of a disease process regarding the hands 
and fingers until the late 1990's.  Additionally, the 
examiner opined that the Veteran's current wrist, ankle and 
hip conditions were less likely as not related to service.  
The examiner noted that there was no documentation of any 
ankle, wrist or hip pain during service, which included 
multiple service examinations during which the Veteran denied 
any joint pain.  Rather, it was not until the mid to late 
1990's that the Veteran began complaining of joint pain.  The 
examiner concluded that there was no etiology from service 
that could explain the Veteran's current joint conditions.  

The Board notes that the Veteran has expressed his own 
opinion that the currently diagnosed bilateral DIP and PIP 
degenerative joint disease, wrist strains, hip strains, and 
ankle strains are related to service, due to the "wear and 
tear" of military service.  The United States Court of 
Appeals for Veterans Claims (Court) has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms such as 
hand or wrist pain and weakness, if any, but he is not 
competent (i.e., professionally qualified) to offer a 
diagnosis or an opinion as to the cause of this disability, 
or the relationship to service, if any.

The evidence of record does not establish continuity of 
symptomatology.  The Veteran was not diagnosed with or 
treated for bilateral DIP and PIP degenerative joint disease, 
wrist strains, hip strains, or ankle strains in service.  
With regards to the knee pain, as noted, service connection 
is currently in effect for bilateral degenerative joint 
disease of the knees.  There is no evidence of continuity of 
symptoms until many years after discharge from service, and 
there is no evidence, aside from the Veteran's own 
statements, linking the currently diagnosed bilateral DIP and 
PIP degenerative joint disease, wrist strains, hip strains, 
and ankle strains to service.  As such, the Board concludes 
that the preponderance of the evidence is against a finding 
of continuity of symptomatology in this case.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for muscle/joint pain, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


